Citation Nr: 1512826	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.

2.  Service connection for a vision disorder.

3.  Service connection for a back disorder.

4.  Service connection for a bilateral knee disorder.

5.  Service connection for bilateral hearing loss.

6.  Service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia, RO has jurisdiction of the current appeal.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In the July 2010 VA Form 9, the Veteran initially requested a Board hearing before a Veterans Law Judge; however, in a November 2011 correspondence, the Veteran withdrew that request for a hearing.  See 38 C.F.R. § 20.704 (2014).

The issues of service connection for a back disorder, a bilateral knee disorder, bilateral hearing loss, and tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for a back disorder was most recently denied by an April 1994 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the April 1994 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a back disorder, so raises a reasonable possibility of substantiating the claim for service connection for a back disorder. 

3. The Veteran did not have a vision injury, disease, or event during active service.


CONCLUSIONS OF LAW

1. The April 1994 rating decision, which denied service connection for a back disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The criteria for reopening service connection for a back disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The criteria for service connection for a vision disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.9 (2014); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening service connection for a back disorder.  This decision constitutes a full grant of the benefit sought on appeal with respect to the application to reopen; therefore, no further discussion regarding VCAA notice or assistance duties is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claims for service connection for a vision disorder, notice was provided to the Veteran in May 2009, prior to the initial adjudication of the claim for service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection, as well as of VA and the Veteran's respective duties for obtaining evidence.  The May 2009 notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, as well as lay statements by the Veteran in support of the claims or issues on appeal.  

Moreover, the Veteran has reported receipt of Social Security disability benefits, and no attempt to obtain records from the Social Security Administration (SSA) has been made.  See December 1993 VA Form 21-4138.  However, the claim for service connection for a vision disorder is denied on a direct basis because the evidence shows no in-service injury or disease.  Any medical opinion that purported to relate the Veteran's vision disorder to service that may be included in the SSA records would be based on an inaccurate factual premise of in-service injury or disease having occurred and would be of no probative value.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2006).  Such evidence that is of no probative value cannot, ipso facto, be "material" evidence, as it provides no reasonable possibility of substantiating the claim.  In consideration of the foregoing, the Board finds that records from the SSA are not relevant to the Veteran's claim for service connection for a vision disorder; therefore, a remand to attempt to obtain SSA records is not necessary with respect to the claim for service connection for a vision disorder.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  Therefore, VA's duty to further assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for a vision disorder, a VA examination was scheduled in July 2009, but the report from the VA medical facility notes the Veteran failed without explanation to report for the scheduled examination.  The September 2009 rating decision informed the Veteran of his failure to report for the scheduled VA examination.  There is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination.  

Moreover, there is no indication in the record that the letter notifying the Veteran of the scheduled July 2009 VA vision examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In short, there is no evidence of any VA error in notifying or assisting the Veteran.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claim for service connection for a vision disorder.  

Moreover, even if a new VA examination is scheduled, there is no reasonable possibility that such assistance would aid in substantiating the claim for service connection for a vision disorder.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

In this case, as explained herein, as the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant vision injury or disease in service, there is no duty to provide an additional VA medical examination.  Because there is no current vision disability and, even if, arguendo, there were to be found upon further examination a current disability or symptoms of disability, no in-service injury or disease to which a competent medical opinion could relate any current disability or a factual basis of continuous symptoms that would support an opinion; therefore, there is no reasonable possibility that a further VA examination or opinion could aid in substantiating the current claim for service connection for a vision disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of this case for an additional VA vision examination or to obtain a medical opinion with respect to the claim for service connection for a vision disorder would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim for service connection for a vision disorder.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board has no legal recourse but to decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655 (2014).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Reopening of Service Connection for a Back Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by an April 1994 rating decision on the basis that while service treatment records showed treatment for low back pain, it was a temporary condition which resolved with treatment and no permanent residual back disability was shown at the time of service separation.  The Veteran was notified of this decision and of procedural and appellate rights by letter in May 1994.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current back disability that is related to active service. 

The Board finds that there is sufficient evidentiary basis to reopen service connection for a back disorder.  The new evidence includes VA treatment records and statements made by the Veteran.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

An April 2009 VA treatment record shows that the Veteran reported growth in the mid back since hitting his back during a tank accident.  Upon examination in April 2009, the VA physician diagnosed the Veteran with a lipoma of the upper lumbar lower thoracic spine.  The Veteran was previously diagnosed with a mid-back cyst.  The Board finds this evidence to be material because it addresses a previously unestablished fact of a current back disability; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the claim for service connection for a back disorder.

Service Connection for a Vision Disorder

The Veteran contends that service connection is warranted because an emergency heater exploded in his face during service causing vision problems.  See December 1993 VA Form 21-4138; November 2011 VA Form 21-4138.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a vision injury, disease, or event in service.  The Board has considered the Veteran's statements that an emergency heater exploded in his face during service and burned his head, neck, and face, as well as caused vision problems.  Id.  However, service treatment records show no treatment for fire-related injuries during service or history or findings of the occurrence of such injuries.  It would certainly be expected that if the Veteran sustained burns to the face, head, or neck, in addition to vision problems, he would have sought treatment for these burn injuries.  This silence when otherwise affirmatively speaking is expected weighs directly against the Veteran's credibility as an accurate historian.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7)).  

The only in-service complaint pertaining to vision was in March 1976 when the Veteran complained of blurry vision; however, no medical diagnosis or finding was made.  Furthermore, the April 1976 service separation examination shows a normal medical evaluation of the head, face, neck, and eyes, and showed distant vision measurements of 20/20 bilaterally.  This constitutes affirmative evidence that the Veteran did not have an eye or vision disorder or residuals of a burn injury at service separation.  While the concurrent report of medical history shows that the Veteran reported eye trouble, the examiner noted that this was a refractive error.  Refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes, unless such defect was subjected to a superimposed disease or injury which created additional disability.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  The Board finds that the service treatment records are complete and adequate for purposes of deciding the claim for service connection for a vision disorder.

Based on the foregoing, the Veteran is found to be a poor historian, and the endorsement of an in-service injury when an emergency heater exploded - an endorsement made years later and for compensation purposes, but not contemporaneous with service, not at service separation, not for treatment purposes prior to or during the appeal period, and not when describing his medical history on other occasions - is not credible.  VA treatment records from January 2001 August 2013 that have been associated with the claims file show that the Veteran did not report once that he had a burn accident during service.  While the Veteran reported in an April 2009 VA outpatient visit that he had difficulty seeing at night, he did not indicate that this was due to the claimed burn accident in service.  In fact, during the April 2009 VA outpatient visit, the Veteran never mentioned the claimed in-service burn accident but reported other in-service events such as hitting his back while riding in a tank during service.  All of this is evidence that weighs against the veracity of the Veteran's endorsement of an in-service injury to the eyes.   

In total, the evidence shows that, while the Veteran reported blurry vision a single time in service, such blurry vision was not associated with an event, disease, or injury and the Veteran was not diagnosed as having any associated disease.  Therefore, any current vision disorder symptoms did not manifest until years after separation from service, and any current vision disorder, if present, is not related to 

service and did not result from a superimposed disease or injury to a refractive error creating additional disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.

Service connection for a vision disorder is denied.


REMAND

SSA Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the remaining issues on appeal.  The Court has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz, 590 F.3d at 1321.

The Veteran has indicated that he is in receipt of Social Security disability benefits.  See December 1993 VA 21-4138.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help decide the remaining claims for service connection on appeal, the Board finds that a remand for SSA records is necessary.

Service Connection for a Back Disorder

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon, 20 Vet App. at 83; 38 C.F.R. § 3.159(c)(4)(i). 

The Veteran has not been afforded a VA examination to address the nature and etiology of any current back disorder.  The Veteran contends that service connection is warranted because a back disorder is related to active service.  Specifically, he advanced that he fell on a tank during service and hurt his back and that he has back pain that has gradually worsened since service in addition to developing a knot in the back that has been growing.  See December 1993 VA Form 21-4138; July 2010 VA Form 9; November 2011 VA Form 21-4138.  

Service treatment records show complaints of back pain, especially after an incident when a chair was pulled out from under the Veteran which caused him to fall and hurt his back.  See December 1974 service treatment note.  An April 2009 VA treatment record shows that the Veteran reported growth in the mid back since hurting his back while riding a tank in service.  The April 2009 VA physician diagnosed a lipoma versus cyst of the upper lumbar spine and lower thoracic spine.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current back disorder.

Service Connection for Bilateral Knee Disorder

The Veteran contends that service connection for a bilateral knee disorder is warranted because a bilateral knee disorder started in service.  Specifically, he advanced that he began to have knee pain during physical training in service and that his military duties, which included constant physical activities, put a strain on his knees and resulted in a current knee disorder that causes pain and limited movement of the knees.  See November 2011 VA Form 21-4138.

The Veteran has not been afforded a VA examination to address the nature and etiology of any current bilateral knee disorder.  Service treatment records show that the Veteran complained of knee pain during service in September 1974 but no diagnosis or further testing was rendered.  An April 2009 VA treatment record shows that the Veteran reported that he had bilateral knee pain for 30 years and that he had a torn cartilage in 2000 which was repaired in 2001.  The April 2009 VA physician assessed bilateral knee pain.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current bilateral knee disorder.

Service Connection for a Bilateral Hearing Loss 

The Veteran contends that service connection is warranted because he currently has bilateral hearing loss related to in-service noise exposure.  Specifically, the Veteran advanced that he was exposed to loud noise in service from tanks and firing weapons.  

Service treatment records show no complaints or findings of bilateral hearing loss.  However, during the April 1976 service enlistment examination, pure tone thresholds, in decibels (dB), were recorded as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
90
90
95
100
100
LEFT
85
85
95
105
100

The concurrent report of medical history at the April 1976 service enlistment examination shows that the Veteran denied hearing loss.  

An April 2009 VA treatment record shows that the Veteran reported intermittent hearing loss; however, upon examination in April 2009, the VA physician indicated that the Veteran's hearing was not impaired.  The Veteran underwent a VA audiological examination in January 2010 but the VA examiner did not record pure tone thresholds due to the Veteran's poor reliability.  The Board finds that the January 2010 VA audiological examination is inadequate because the VA examiner did not review the Veteran's claims file, so the record does not reflect that the opinion was based on complete and accurate facts.  As such, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current bilateral hearing loss disability.  

Service Connection for Tuberculosis

The Veteran contends that service connection for tuberculosis is warranted because tuberculosis was diagnosed in service.  Specifically, he advanced that his roommate in service died of tuberculosis and afterwards the Veteran tested positive for tuberculosis and started a medication regimen for treatment from tuberculosis.  See November 2011 VA Form 21-4138. 

The Veteran has not been afforded a VA examination to address the nature and etiology of any current tuberculosis disorder or residuals of tuberculosis.  An April 1976 in-service Local Anesthesia Oral Surgery Questionnaire shows that the Veteran answered in the affirmative when asked if he ever had tuberculosis.  The April 1976 local anesthesia questionnaire also showed a notation that a 1974 chest x-ray was positive for tuberculosis.  The April 1976 service separation report of medical history shows that the Veteran was a one-pack-per-day smoker.  An April 2009 VA treatment records shows that the Veteran had positive PPD test and notes that the Veteran reported that he took isonicotinylhydrazine (INH) for an extended period of time in service.  The April 2009 VA treatment record shows an assessment of PPD convert status post INH.  An April 2009 VA treatment record shows that the Veteran smoked one pack of tobacco per day for 30 years.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current tuberculosis or other lung disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. After obtaining SSA records, schedule the Veteran for the relevant VA examination(s) with opinions in order to assist in determining the etiology of any current back disorder, bilateral knee disorder, bilateral hearing loss, and tuberculosis.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

The examiner(s) should provide the following opinions:

Back Disorder

 A)  Does the Veteran have a back disability? If so, please list all diagnoses pertaining to a back disability.  The examiner is requested to provide a diagnosis with respect to the knot in the Veteran's mid back, which has previously been diagnosed as a cyst or lipoma.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a back disability had its origin or onset in active service or is any way related to active service, to include the claimed tank accident and/or the chair incident?  The examiner is requested to comment on whether the knot in the Veteran's mid back is any way related to service.

Bilateral Knee Disorder

A)  Does the Veteran have a bilateral knee disability? If so, please list all diagnoses related to a bilateral knee disability.  

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a bilateral knee disability had its origin or onset in active service or is any way related to active service?  The examiner is requested to comment on the relationship between the in-service complaint of knee pain and any current bilateral knee disability, as well as comment on the Veteran's statements that he has had bilateral knee pain since service.

Bilateral Hearing Loss

A)  Is it as likely as not (i.e., probability of 50 percent or more) that a bilateral hearing loss disability had its origin or onset in active service or is any way related to active service, to include exposure to loud noise in service from tanks and firing weapons?  The examiner is requested to comment on the Veteran's statements that he has experienced hearing loss since service.

B)  Given the current audiometric measurements, the examiner is requested to comment on the accuracy of the April 1976 service separation audiogram. 

Tuberculosis

A)  Does the Veteran have a current diagnosis or past history of tuberculosis?  If the Veteran has a past history of tuberculosis, what are the current residuals? 

B)  What is the significance of a positive PPD test? 

C)  Is it as likely as not (i.e., probability of 50 percent or more) that tuberculosis, or any residuals thereof, had its origin or onset in active service or is any way related to active service?  

D)  Does the Veteran have any other lung disabilities? 

E)  What is the etiology of the Veteran's lung disabilities, if any?

F)  What is the effect of the Veteran's history of smoking on his lung?

3. Thereafter, the issues of service connection for a back disorder, a bilateral knee disorder, bilateral hearing loss, and tuberculosis should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


